Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/27/2022 has been entered. Claims 1, 8 and 15 have been amended and Claims 3, 10 and 17 have been cancelled. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/27/2022, have been fully considered and are persuasive. The previous all rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments was given in an interview with John Cao on 05/18/2022 (Note: Proposed amendments marks manually with underlining and 
1. (Currently Amended) A computer-implemented method to broadcast a message to two or more data processing (DP) accelerators, the method comprising: 
receiving a broadcast request from a host that hosts an application that initiated a broadcast message to be broadcast to two or more DP accelerators of a plurality of DP accelerators coupled to the host, wherein the broadcast request includes two or more DP accelerator identifiers (IDs) identifying the two or more DP accelerators; 
receiving from the host a broadcast session key for a broadcast communication session to broadcast the broadcast message; and 
for each of the one or more DP accelerator IDs[[,]]: 
identifying a public key of a security key pair corresponding to the DP accelerator ID,
encrypting the broadcast message using the broadcast session key, 
encrypting the broadcast session key using the public key, and 
transmitting the encrypted broadcast message and the encrypted broadcast session key to [[a]] the DP accelerator identified by the DP accelerator ID, wherein the DP accelerator is configured to decrypt the encrypted broadcast session key using a corresponding private key associated with the DP accelerator ID and to decrypt the encrypted broadcast message using the broadcast session key, wherein one or more adjacent DP accelerators of the two or more DP accelerators propagates [[a]] the broadcast by receiving the broadcast and forwarding the broadcast to their adjacent DP accelerators and the broadcast message is communicated via peripheral component interconnect or peripheral component interconnect express channel.  
2. (Currently Amended) The method of claim 1, wherein the DP accelerator of the two or more DP accelerators receiving [[a]] the broadcast from the application is designated as a broadcast DP accelerator to broadcast [[a]] the message.  
3. (Canceled)  
4. (Previously Presented) The method of claim 1, wherein the broadcast terminates if a designated DP accelerator receives the broadcast.  
5. (Previously Presented) The method of claim 1, wherein the broadcast message includes a message source, a message context, but no message destination.  
6. (Currently Amended) The method of claim 1, wherein a non-designated DP accelerator of the plurality of DP accelerators receives the broadcast but does not have [[a]] the corresponding key to decrypt the encrypted broadcast message for generation of the broadcast session key and the non-designated DP accelerator has no access to the broadcast session key to decrypt the broadcast message for a communication session.  
7. (Original) The method of claim 1, wherein the broadcast message is communicated via a physical communication channel associated with a DP accelerator.  
8. (Currently Amended) A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform one or more operations, the operations comprising: 
receiving a broadcast request from a host that hosts an application that initiated a broadcast message to be broadcast to two or more DP accelerators of a plurality of DP accelerators coupled to the host, wherein the broadcast request includes two or more DP accelerator identifiers (IDs) identifying the two or more DP accelerators; 
receiving from the host a broadcast session key for a broadcast communication session to broadcast the broadcast message; and 
for each of the one or more DP accelerator IDs[[,]]: 
identifying a public key of a security key pair corresponding to the DP accelerator ID, 
encrypting the broadcast message using the broadcast session key, 
encrypting the broadcast session key using the public key, and 
transmitting the encrypted broadcast message and the encrypted broadcast session key to [[a]] the DP accelerator identified by the DP accelerator ID, wherein the DP accelerator is configured to decrypt the encrypted broadcast session key using a corresponding private key associated with the DP accelerator ID and to decrypt the encrypted broadcast message using the broadcast session key, wherein one or more adjacent DP accelerators of the two or more DP accelerators propagates [[a]] the broadcast by receiving the broadcast and forwarding the broadcast to their adjacent DP accelerators and the broadcast message is communicated via peripheral component interconnect or peripheral component interconnect express channel.  
9. (Currently Amended) The non-transitory machine-readable medium of claim 8, wherein the DP accelerator of the two or more DP accelerators receiving [[a]] the broadcast from the application is designated as a broadcast DP accelerator to broadcast [[a]] the message.  
10. (Canceled)  
11. (Previously Presented) The non-transitory machine-readable medium of claim 8, wherein the broadcast terminates if a designated DP accelerator receives the broadcast.  
12. (Previously Presented) The non-transitory machine-readable medium of claim 8, wherein the broadcast message includes a message source, a message context, but no message destination.  
13. (Currently Amended) The non-transitory machine-readable medium of claim 8, wherein a non-designated DP accelerator of the plurality of DP accelerators receives the broadcast but does not have [[a]] the corresponding key to decrypt the encrypted broadcast message for generation of the broadcast session key and the non-designated DP accelerator has no access to the broadcast session key to decrypt the broadcast message for a communication session.  
14. (Original) The non-transitory machine-readable medium of claim 8, wherein the broadcast message is communicated via a physical communication channel associated with a DP accelerator.  
15. (Currently Amended) A data processing system, comprising: 
a processor; and 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including receiving a broadcast request from a host that hosts an application that initiated a broadcast message to be broadcast to two or more DP accelerators of a plurality of DP accelerators coupled to the host, wherein the broadcast request includes two or more DP accelerator identifiers (IDs) identifying the two or more DP accelerators; 
receiving from the host a broadcast session key for a broadcast communication session to broadcast the broadcast message; and 
for each of the one or more DP accelerator IDs[[,]]: 
identifying a public key of a security key pair corresponding to the DP accelerator ID, 
encrypting the broadcast message using the broadcast session key, 
encrypting the broadcast session key using the public key, and 
transmitting the encrypted broadcast message and the encrypted broadcast session key to [[a]] the DP accelerator identified by the DP accelerator ID, wherein the DP accelerator is configured to decrypt the encrypted broadcast session key using a corresponding private key associated with the DP accelerator ID and to decrypt the encrypted broadcast message using the broadcast session key, wherein one or more adjacent DP accelerators of the two or more DP accelerators propagates [[a]] the broadcast by receiving the broadcast and forwarding the broadcast to their adjacent DP accelerators and the broadcast message is communicated via peripheral component interconnect or peripheral component interconnect express channel.  
16. (Currently Amended) The system of claim 15, wherein the DP accelerator of the two or more DP accelerators receiving [[a]] the broadcast from the application is designated as a broadcast DP accelerator to broadcast [[a]] the message.  
17. (Canceled) 
18. (Previously Presented) The system of claim 15, wherein the broadcast terminates if a designated DP accelerator receives the broadcast.  
19. (Previously Presented) The system of claim 15, wherein the broadcast message includes a message source, a message context, but no message destination.  
20. (Currently Amended) The system of claim 15, wherein a non-designated DP accelerator of the plurality of DP accelerators receives the broadcast but does not have [[a]] the corresponding key to decrypt the encrypted broadcast message for generation of the broadcast session key and the non-designated DP accelerator has no access to the broadcast session key to decrypt the broadcast message for a communication session.  
21. (Original) The system of claim 15, wherein the broadcast message is communicated via a physical communication channel associated with a DP accelerator.

Allowable Subject Matter
Claims 1, 2, 4-9, 11-16 and 18-21 are allowed.
No statement for examiner's reason for allowance: Applicant’s remarks filed on 04/27/2022, are persuasive as applicant's reply makes evident the reason for allowance and satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substances of applicant's remarks in the Amendment filed on 04/27/2022 point out the reasons for claims which are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record (see MPEP 1302.14). In addition to that, the examiner’s amendments, authorization was given with John Cao on 05/18/2022, further emphasized the inventive concepts of “broadcast message” by changing languages from “one or more DP accelerators” to “two or more DP accelerators of a plurality of DP accelerators coupled to the host” based on paragraph 0002 of the current application. For these reasons, all limitations of independent claims and dependent claims are neither anticipated nor rendered obvious over the recorded prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PacketShader: A GPU-Accelerated Software Router, Sangjin Han et al. published in 2010: Page 196, line 03-09, The road map of the paper is as follows. In Section 2 we present an overview of the NVIDIA GPU architecture and explore its potential for packet processing. In Section 3 we describe the hardware and software system setup for our PacketShader. The two key contributions of this work, namely, optimized packet I/O and GPU acceleration, are in Sections 4 and 5, respectively. Section 6 delivers the performance evaluation results. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498